JUSTICE BARRY, dissenting: I do not believe the mandatory fine provisions of the Illinois Vehicle Code were implicitly amended by the enactment in 1973 of the Unified Code of Corrections provision requiring a court to consider the financial resources and future ability to pay of the offender in determining the amount and method of payment. Section 5 — 9—l(dXl) (111. Rev. Stat. 1987, ch. 38, par. 1005 — 9—l(dXl)) would, in the case of a mandatory fine, require the court to fix a method of payment commensurate with the offender’s ability to pay, but would not give the court discretion not otherwise available to it to reduce the amount the fine decreed by the legislature. Even if the majority is correct, and the 1973 statute did amend by implication the overweight fine provisions of the Motor Vehicle Code, the current schedule of overweight fines was enacted in 1983 with the same mandatory language as the previous version. (See Ill. Ann. Stat., ch. 951/2, par. 15 — 113, at 99 (Smith-Hurd 1988 Supp.) (for legislative history of statute).) Accordingly, the 1973 provision of the Code of Corrections was implicitly amended by the 1983 Motor Vehicle Code enactment. By this reasoning, the mandatory fines are once again the law of Illinois. Obviously, had the legislature intended to give the trial court discretion in the matter of imposition of overweight fines, it would have been a simple matter to provide such authority by appropriate language in the 1983 statute. That was not done. Here defendant’s fine and costs totalled $100 rather than the $6,385 required by the current statute as adopted in 1983. The trial court erred and should be reversed. I therefore dissent from the majority opinion filed this day.